        Case 1:21-po-05011-TJC Document 5 Filed 05/07/21 Page 1 of 1



                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                PO-21-05011-BLG-TJC
                                          Violation No. F5236227
            Plaintiff,                    Location Code: M6H

      vs.
                                          ORDER GRANTING MOTION TO
 BRUCE T. BEATTIE,                        DISMISS WITH PREJUDICE

            Defendant.


      Based on motion of the United States (Doc. 4) and good cause appearing,

      IT IS ORDERED that the motion to dismiss Violation Notice F5236227

with prejudice is GRANTED. This matter is dismissed, with prejudice, as fully

adjudicated.

      DATED this 7th day of May, 2021.

                                        __________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
